UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-53482 TEXAS RARE EARTH RESOURCES CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 87-0294969 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 304 Inverness Way South, Suite 365 Englewood, Colorado (Address of Principal Executive Offices) (Zip Code) (303) 597-8737 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Number of shares of issuer’s common stock outstanding at April 16, 2012:36,550,009 Table of Contents Part I Page Item 1 Financial Statements F-1 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3 Quantitative and Qualitative Disclosures About Market Risk 7 Item 4 Controls and Procedures 7 Part II Item 1 Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3 Defaults upon Senior Securities 9 Item 4 Mine Safety Disclosures 9 Item 5 Other Information 9 Item 6 Exhibits 10 Signatures 10 Texas Rare Earth Resources Corp. BALANCE SHEETS February 29, 2012 August 31, 2011 (Unaudited) ASSETS CURRENT ASSETS Cash & cash equivalents $ $ Prepaid expenses and other current assets Total current assets Property and equipment, net Mineral properties Deposits TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Total current liabilities and total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Preferred stock, par value $0.001; 10,000,000 shares authorized, no shares issued and outstanding as of February 29, 2012 and August 31, 2011 - - Common stock, par value $0.01; 100,000,000 shares authorized, 36,550,009 and 34,596,260 shares issued and outstanding as of February 29, 2012 and August 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-1 TEXAS RARE EARTH RESOURCES CORP UNAUDITED STATEMENTS OF OPERATIONS Six Months Ended Three Months Ended February 29, 2012 February 28, 2011 February 29, 2012 February 28, 2011 (As Restated) (As Restated) OPERATING EXPENSES Exploration costs $ General & administrative expenses Total operating expenses LOSS FROM OPERATIONS ) OTHER (INCOME) EXPENSE Interest and other income ) Interest expense Total other (income) expense ) NET LOSS $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements. F-2 TEXAS RARE EARTH RESOURCES CORP UNAUDITED STATEMENTS OF CASH FLOWS Six Months Ended February 29, 2012 February 28, 2011 (As restated) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation expense Stock issued for services - Stock based compensation Changes in current assets and liabilities: Prepaid expenses and other assets ) ) Accounts payable and accrued expenses Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Investment in mineral properties ) ) Purchase of fixed assets ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Commissions paid - ) Repayment of notes payable to related parties - ) Proceeds from exercise of common stock warrants and sale of common stock Net cash provided by financing activities NET CHANGE IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL INFORMATION Interest paid $ $ Taxes paid $
